Case 8:18-bk-10013-MW   Doc 117 Filed 07/12/19 Entered 07/12/19 08:34:26   Desc
                         Main Document    Page 1 of 5
Case 8:18-bk-10013-MW   Doc 117 Filed 07/12/19 Entered 07/12/19 08:34:26   Desc
                         Main Document    Page 2 of 5
Case 8:18-bk-10013-MW   Doc 117 Filed 07/12/19 Entered 07/12/19 08:34:26   Desc
                         Main Document    Page 3 of 5
Case 8:18-bk-10013-MW   Doc 117 Filed 07/12/19 Entered 07/12/19 08:34:26   Desc
                         Main Document    Page 4 of 5
            Case 8:18-bk-10013-MW                      Doc 117          Filed 07/12/19             Entered 07/12/19 08:34:26                  Desc
                                              PROOF OFDocument
                                                  Main SERVICE OF DOCUMENT
                                                               Page 5 of 5
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                                              301 E. Ocean Blvd., Suite 1720
                                                                  Long Beach, CA 90802

A true and correct copy of the document entitled (specify): STIPULATION RE: CHAPTER 11 PLAN TREATMENT RE: REAL
PROPERTY LOCATED AT 28841 YOSEMITE PLACE, CANYON LAKE, CA 92587 will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and
LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 7/12/2019, I checked the
CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:

Lionel E. Giron on behalf of Debtor Fred Asafu-Adjaye: ecf@lglawoffices.com, lglawadmin@ecf.courtdrive.com
Lionel E. Giron on behalf of Joint Debtor Esther Asafu-Adjaye: ecf@lglawoffices.com, lglawadmin@ecf.courtdrive.com
Nancy S. Goldenberg on behalf of U.S. Trustee United States Trustee (SA): nancy.goldenberg@usdoj.gov
Crystle Jane Lindsey on behalf of Debtor Fred Asafu-Adjaye: crystle@lglawoffices.com; crystle@cjllaw.com
Crystle Jane Lindsey on behalf of Joint Debtor Esther Asafu-Adjaye: crystle@lglawoffices.com; crystle@cjllaw.com
Kelly M Raftery on behalf of Creditor MTGLQ Investors, LP: bknotice@mccarthyholthus.com; kraftery@ecf.courtdrive.com
Kelly M Raftery on behalf of Interested Party Courtesy NEF: bknotice@mccarthyholthus.com; kraftery@ecf.courtdrive.com
Valerie Smith on behalf of Interested Party Courtesy NEF: claims@recoverycorp.com
United States Trustee (SA): ustpregion16.la.ecf@usdoj.gov
                                                                                      Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 7/12/2019, I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing
to the judge will be completed no later than 24 hours after the document is filed.

Debtors: Fred Asafu-Adjaye and Esther Asafu-Adjaye, P.O. Box 541, Orange, CA 92856

Secured Creditors: MTGLQ Investors, LP serviced by Rushmore Loan Management Services, PO Box 5504, Irvine, CA 92619

Unsecured Creditors:

Educational Credit Management Corp., PO Box 16408, Saint Paul, MN 55116-0408
Franchise Tax Board, Bankruptcy Section MS A340, PO Box 2952, Sacramento, CA 95812
Franchise Tax Board, P.O. Box 942867, Sacramento, CA 94267
Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346
LVNV Funding, c/o Resurgent Capital Services, PO Box 10587, Greenville, SC 29603-0345
MTGLQ Investors, LP serviced by Rushmore Loan Management Services, PO Box 5504, Irvine, CA 92619
Wells Fargo Dealer Services, PO Box 19657, Irvine, CA 92623-9657

Judge’s Copy: U.S. Bankruptcy Court Judge, Honorable Mark S. Wallace,
411 West Fourth Street, Suite 6135/Courtroom 6C, Santa Ana, CA 92701-4593

                                                                                                        Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the following persons and/or
entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

                                                                                                        Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

7/12/2019                         Irene Saucedo                                              /s/Irene Saucedo
Date                              Printed Name                                               Signature

PrfSrv_CAC_X14                                                                                                                               6509-N-0629
                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                  F 9013-3.1.PROOF.SERVICE
